Case 1:19-cv-01945-CFC Document 1-13 Filed 10/15/19 Page 1 of 1 PageID #: 308




                            Appendix A


                                 Nokia 2V
                                 Nokia 2.1
                                 Nokia 3V
                                 Nokia 3.1C
                                 Nokia 3.1A
                                 Nokia 4.2
                                 Nokia 6.1
                               Nokia 6.1 Plus
                                  Nokia 7
                                Nokia 7 Plus
                                 Nokia 7.1
                                 Nokia 7.2
                                 Nokia 8.1
                                  Nokia 8
                              Nokia 8 Sirocco
                             Nokia 9 PureView
